Citation Nr: 0600028	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2. Entitlement to service connection for a right knee 
disorder, including as secondary to a low back disorder.

3. Entitlement to service connection for right foot drag.

4. Entitlement to an increased evaluation for a tender scar 
of the right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from June 1977 to February 
1978 and from July to August 1991. He had periods of active 
duty for training in the Army National Guard from January 4 
to February 5, 1991, and from April 14 to May 13, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was before the Board in February 2004 at which time 
it was determined that new and material evidence had been 
received to reopen the claim of service connection for a low 
back disorder.  In February 2004 the Board remanded the 
issues of service connection for a low back disorder, a right 
knee disorder, right foot drag, and an increased evaluation 
for a tender scar of the right foot to the Appeals Management 
Center (AMC), for procedural due process purposes and to 
obtain additional clinical information.  

The issues of service connection for a low back, right knee, 
and right foot drag disorders addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the AMC, 
in Washington, D.C.


FINDINGS OF FACT

1.  The scar of the plantar surface of the right foot 
measures four inches in length by 1/8 inches in width is 
slightly raised and tender. 

2.  The scar of the plantar surface of the right foot tender 
results in an inability to flex toes two through five, 
separately productive of no more than moderate right foot 
injury. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
tender scar of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.118, Diagnostic 
Codes 7801, 7804, 7805 (2005).

2.  The criteria for an initial separate 10 percent rating 
for an inability to flex toes two through five as a residual 
of a tender scar of the right foot have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5284 (2005); Esteban v. Brown, 6 Vet. App. 259 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Duty to Assist
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA is 
required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, (3) of the information and evidence that the 
veteran is expected to provide, and (4) VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

In April 2001 notice was provided to the veteran before the 
August 2001 RO decision that is the subject of this appeal.  
However, in February 2004 the Board determined that the 
notice that had been provided to the veteran did not 
specifically 


discuss the issues on appeal.  Subsequent to remand by the 
Board, in February 2004 a letter was sent to the veteran 
providing proper notice and assistance.  In this regard, the 
Board is certain that adequate notice has been provided in 
compliance with VA statutory obligations. 

Regarding the veteran's claim on appeal, the Board finds that 
there has been substantial compliance with the assistance 
provisions set forth in the law and regulations, VCAA.  The 
veteran's service medical records are of record, as are VA 
clinical records and private records identified by the 
veteran.  The veteran has been afforded an examination for 
evaluation of his disability.  With respect to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for an increased rating.  The discussions 
in the rating decisions and statements of the cases have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

As discussed above, VA has made all reasonable efforts to 
assist the veteran in the development of his claim and has 
notified him of the information and evidence necessary to 
substantiate the claim.  Consequently, the case need not be 
referred to the veteran or his representative for further 
argument, as the Board's consideration of the law and new 
regulations in the first instance does not prejudice him.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992).


A Tender Scar of the Right Foot
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
The veteran is currently in receipt of a 10 percent 
disability rating for his service-connected right foot scar 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars that 
are superficial and painful on examination.   

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002. See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002). 

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision. For superficial 
scars a compensable rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
(10 percent). 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before and after August 30, 2002). For other scars 
the limitation of function of the part affected was to be 
rated. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
before and after August 30, 2002).

Diagnostic Code 7804 stipulates that a 10 percent disability 
evaluation will be warranted with evidence that a superficial 
service-connected scar is painful on examination. 38 C.F.R. § 
4.118, Diagnostic Code 7804. A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804. In such a case, 
a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. 38 C.F.R. § 
4.118, Note 2 following Diagnostic Code 7804.

Further, the Board also notes that Diagnostic Codes 7801 and 
7802, as in effect prior to August 30, 2002, were applicable 
only to burn scars. However, effective August 30, 2002, these 
Codes were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.). A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.). A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.); while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).

Under the revised Diagnostic Code 7802, scars, other than of 
the head, face or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas of 144 square inches (929 sq. 
cm.) or greater.

The medical data in this case shows that in April 2004 the 
right foot scar was clinically described as tender to 
palpation and was four inches in length and 1/8 in width. 
With respect to these findings it is important to note that 
the 10 percent rating is the maximum rating that can be 
awarded under Diagnostic Code 7804, both before and after the 
change in the regulation in 2002.  Further, the area of the 
scar does not equate to 12 square inches or 77 square 
centimeters which is the next higher disability rating under 
Diagnostic Code 7801.  Based on the foregoing, the veteran 
does not meet the criteria for a higher disability evaluation 
for a tender scar of the right foot.

Similarly though, while the right foot scar itself is static, 
there is medial information indicating associated disability 
attributable to the right foot scar.  Tenderness of 
underlying tissues of the scar around the bones of the feet 
was reported in April 2001.  Most recently, in the April 2004 
VA medical examination, it was reported that the veteran has 
tenderness to the plantar surface of the right foot while 
wearing certain types of shoes and during certain activities.  
Most importantly, it was reported that the veteran had an 
inability to plantar flex toes two through five.  It was 
opined by the VA examiner that the inability to flex the toes 
was attributable to the right foot scar, which cannot be 
disregarded in terms of evaluating the veteran's disability. 

It has been made quite clear that the veteran has an 
inability to flex toes two through five, attributable to the 
right foot scar.  It is important to note though that the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 
(2005).   However, the United States Court of Veterans 
Appeals (Court) held, in Esteban v. Brown, 6 Vet. App. 259 
(1994), that for purposes of determining whether the 
appellant is entitled to separate ratings for 


different problems or residuals of an injury, such that 
separate evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions. 

The Board finds that rating the inability to flex toes two 
through five itself would not violate the rule against 
pyramiding.  Diagnostic Code 7805 addresses scars and 
indicates they can be rated on limitation of function of 
affected part.  Here, the Board concludes that the inability 
to flex toes two through five is neither duplicative nor 
overlapping of the painful symptomatology associated with the 
the right foot scar, and warrants a separate disability 
evaluation.  There are no specific Diagnostic Code provisions 
relating to an inability to flex toes two through five, the 
most analogous criteria for this disablement, and a separate 
disability evaluation, is a 10 percent rating for moderate 
disability under Diagnostic Code 5284, other foot injuries.  
A higher disability evaluation under Diagnostic Code 5284 
which would require moderately severe disability is not 
demonstrated.  

The veteran's inability to flex toes two through five of the 
right foot attributable to the service connected right foot 
scar warrants a separate 10 percent disability evaluation 
under Diagnostic Code 5284.  

ORDER

An increased evaluation for a tender scar of the right foot 
is denied.

A separate 10 percent disability evaluation for an inability 
to flex toes two through five of the right foot is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


REMAND

With respect to the remaining issues, subsequent to the RO's 
certification of the appeal to the Board, the veteran, 
through his representative, submitted additional evidence to 
the Board in February 2005.  The evidence was not accompanied 
by a waiver of initial RO review.  

In fact in the contemporaneous February 2005 informal brief, 
the veteran's accredited representative specifically requests 
that absent an allowance, that the Board remand the evidence 
for review by the AMC.  Review of the additional evidence 
submitted to the Board shows that it is pertinent to the 
veteran's appeals of service connection for low back, right 
knee, and even right foot drag disorders.  In this regard, 
procedural due process and pertinent law and regulations 
require that, the case be remanded to the AMC for 
consideration of the additional evidence and issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 
20.1304(a), (c) (2005).  A remand in this regard does not 
forecast a denial or grant of the benefits sought on appeal.  
A remand merely complies with the due process procedures owed 
to the veteran.  

The additional evidence that was received in February 2005 
includes an entry from an orthopedic treatise regarding 
pathology of the low back, along with a statement from a 
private physician that specifically relates the veteran's low 
back disorder to an injury the veteran sustained in service.  
It is important to note though that in April 2004 a VA 
clinician rendered a medical opinion indicating that the 
veteran's low back and right knee disorders were not related 
to service.  In light of the conflicting private medical 
opinion that was received in February 2005, a VA medical 
examination should be procured to address the etiological 
relationship between the veteran's current back and right 
foot drag disorders and service.  

In consideration of the foregoing, this case is REMANDED to 
the AMC for the following:

1.  Ask the examiner who examined 
the veteran in April 2004 to review 
and consider the additional medical 
evidence received, and opine whether 
it is as likely as not that either 
the veteran's low back disorder, 
right knee or right foot drop 
disorders are related to an incident 
of service.  If the low back 
disorder is found to be related to 
service and the right knee and right 
foot drop disorders are not related 
to service, the examiner should 
opine as to whether it is as likely 
as not that the right knee and right 
foot drop disorders are due to or 
the result of or are aggravated by 
the low back disorder. The reasoning 
for all opinions expressed should be 
fully set forth. If the examining 
physician is no longer employed by 
the VA, the veteran should be 
scheduled for an additional 
evaluation by a different physician 
addressing the above.    

2.  The RO should review the additional 
evidence that was received at the Board 
subsequent to the most recent 
supplemental statement of the case in 
November 2004.   If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


